 CASE 0:18-cv-03025-JNE-ECW Document 112 Filed 01/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

ELEANOR AND ROCCO CIOFOLETTI,
and LARRY STOSPAL, on behalf of
themselves and all others similarly situated,
                                                Case No.: 18-cv-03025-JNE-ECW
             Plaintiff,
                                                SECURIAN DEFENDANTS’
      vs.                                       JOINDER IN SHURWEST’S
                                                NOTICE OF STAY
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE
INSURANCE COMPANY, SHURWEST
LLC and MINNESOTA MUTUAL
COMPANIES, INC.

             Defendants.


      Defendants Securian Financial Group, Inc., Minnesota Life Insurance
Company, Securian Life Insurance Company, and Minnesota Mutual Companies, Inc.
(the “Securian Defendants”) hereby join in Defendant Shurwest LLC’s Notice of Stay,
which was filed in this case on January 8, 2020. See Dkt. 102. In its Notice, Shurwest
requests that this Court stay this case until the South Carolina Court presiding over the
criminal action against Scott Kohn has ruled on the pending motion seeking
clarification of the scope of the stay imposed by that court’s Amended Receivership
Order. See Dkt. 102 at 3, 6.
      While the Securian Defendants do not take any position on the scope of the stay
imposed by the Amended Receivership Order or its effect on this case, and therefore
do not join in Shurwest’s argument that this case is subject to the stay order, the
Securian Defendants agree that it will maximize the resources of the Parties and the
Court to postpone any proceedings in this case until after the South Carolina Court
rules on the clarification motion. The Securian Defendants therefore join Shurwest’s

                                            1
 CASE 0:18-cv-03025-JNE-ECW Document 112 Filed 01/13/20 Page 2 of 2




request that the Court stay proceedings and vacate pending dates and deadlines in this
matter until the South Carolina Court issues its ruling on the clarification motion.


DATED: January 13, 2020           s/ Kathy J. Huang
                                  Robert D. Phillips, Jr. (pro hac vice)
                                  Kathy J. Huang (pro hac vice)
                                  Gillian H. Clow (pro hac vice)
                                  ALSTON & BIRD LLP
                                  333 South Hope St., 16th Fl.
                                  Los Angeles, CA 90071
                                  Tel: (213) 576-1000
                                  Fax: (213) 576-1100
                                  bo.phillips@alston.com
                                  kathy.huang@alston.com
                                  gillian.clow@alston.com
                                  Shawn M. Raiter (#240424)
                                  David M. Wilk (#222860)
                                  LARSON • KING
                                  30 East Seventh St., Ste. 2800
                                  St. Paul, MN 55101
                                  Tel: 651) 312-6500
                                  Fax: (651) 312-6618
                                  sraiter@larsonking.com
                                  dwilk@larsonking.com
                                  Attorneys for Defendants
                                  Securian Financial Group, Inc., Minnesota Life
                                  Insurance Company, Securian Life Insurance
                                  Company and Minnesota Mutual Companies, Inc.




                                            2
